DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 22 2021 have been fully considered but they are not persuasive.
Regarding Rejection under AIA  35 U.S.C. § 102(a)(2)  amended claims 7 and 8 are obvious over Lee in view of Ren and Microwave Link as explained below.
Regarding Rejections under AIA  35 U.S.C. § 103  
Regarding Claims 9 and 11, on Page 7 of his arguments, the applicant states “Ren merely discusses TDD communication and not necessarily half-duplex communication. In half-duplex communication, both ends of communication (e.g., UE and base station) can communicate with each other, but not simultaneously. However, Ren is silent regarding half-duplex or the concept of half-duplex.”  The examiner does not find this argument persuasive.  According to Wikipedia “Duplex (telecommunications)” 

A half-duplex (HDX) system provides communication in both directions, but only one direction at a time, not simultaneously in both directions

Time-division duplexing (TDD) is the application of time-division multiplexing to separate outward and return signals. It emulates full-duplex communication over a half-duplex communication link

Therefore, time-division duplex is always half-duplex.  The finds further support on Page 2/3 of Microwave Link, “FDD and TDD Explained,” cited below
The examiner notes that Fig. 1 Type-1 Type-2 and Para 54 of Ren show and describe that in time-division duplex, both ends of communications (uplink and downlink) are communicating with each other, but not simultaneously.
The examiner further notes that by inspection of Fig. 15 of Lee, symbols 1-5 and 12-14 are used for uplink, only, and symbols 6-11 are used for downlink, only, as is described at Para 193-196.  Here, Lee is disclosing both time-division duplex and half-duplex, since uplink and downlink do not occur simultaneously.
The applicant argues on Page 7 that “in Lee, the downlink symbol and the uplink symbol are not separated” because “Lee states: ‘in FIG. 15, the PRB structure 1550 may have PUSCH RE muting applied to mitigate collisions with the PSS/SSS and/or the PBCH’”  The examiner fails to see how the applicant concludes that uplink and downlink are not separated from that passage, but in any event, the examiners arguments above, as well as simple inspection of Fig. 15, will show that uplink and downlink are separated in a time-division duplex/half-duplex fashion.  Hence, Lee and Ren do not teach away from each other.
On Page 8, the applicant argues that there is no motivation to combine Lee and Ren beyond the applicant’s disclosure.  The examiner disagrees.  On Page 7 of the previous Office Action, the examiner states that “The motivation for including the Guard Period is to allow for the small delay occurs in all devices when switching between uplink and downlink.”  This was well known to one of ordinary skill in the art at the time Page 3/3 “The switch from transmit to receive incurs a delay”
Because it was well-known to those of ordinary skill in the art at the time the claimed invention was effectively filed that a delay needs to be allowed for when switching between uplink and downlink, Claims 7, 8, 9 and 11 would have been obvious in light of the disclosure of Lee and Ren and Microwave Link.
Regarding Claim 12 and 13, on Page 9 The applicant argues that there is no motivation to combine Lee and Damnjanovic beyond the applicant’s disclosure.  The examiner disagrees.  A base station comprising a receiver and transmitter was very well known to one of ordinary skill in the art at the time the claimed invention was effective filed.  The amended claims 12 and 13 are obvious over Damnjanovic, Lee, Ren and Microwave Link for reasons given both above and below.
For the reasons given above and for further reasons given below, the independent and dependent claims are not yet in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (US 2016/0330011 A1) in view of Ren et. al. (US 2018/0295220 A1) and in further view of Microwave Link, “FDD and TDD Explained”.
Regarding Claim 7, Lee discloses a terminal (Fig. 2 102 Para 47 where “Wireless Transmit/Receive Unit (WTRU)” corresponds to terminal) comprising: 
a receiver (Fig. 2 120 Transceiver Para 47 49) that receives information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH) (Fig. 22 Para 420 “WTRU…symbol muting one or more TF resources for communication in the first direction based on information associated with a communication in the second direction” Para 443 “the communication in the first direction may be a communication in a UL direction and the communication in the second direction may be a communication in a DL direction” Para 456 “In certain representative embodiments, the RS to be communicated in the second direction may include any of: (1) a PSS and/or a SSS), (2) PBCH” Para 486 “In certain representative embodiments, the WTRU 102 may receive… the information associated with the communication in the second direction”  The terminal receives information about the symbols containing the Downlink (DL) synchronization signals (Primary Synchronization Signal (PSS) and Secondary Synchronization Symbol (SSS)) and the PBCH); and 
a processor (Fig. 2 118 Processor Para 47 48 52) that does not perform transmission of an uplink data in the symbols when a time interval, in which the uplink data is scheduled, overlaps the symbols (Fig. 15 655-6 655-7 655-1 655-2 655-3 655-3 655-4 Example 1 PUSCH symbol muting for PSS/SSS+PBCH Fig. 22 Para 91 129 “RE muting procedures may be implemented or used to avoid collisions of signals. For a Para 196 “In a subframe containing or including the PSS/SSS with the PBCH (e.g., subframe 0), the PUSCH RE 860 (e.g., that are associated with symbols 655-6, 655-7 of slot 0 and symbols 655-1-655-2, 655-3 and 655-4 of slot 1) that may collide with the PSS/SSS and/or the PBCH may be muted Para 420 747  “Symbol muting” corresponds to not performing transmission of data in a symbol and according to Fig. 15 and Para 196, uplink data is not transmitted on symbols contain a synchronization signal or PBCH)
The examiner notes that in Fig. 15 of Lee the vertical divisions correspond to symbols in the time domain.  The examiner notes that the symbols transmitting the Physical Uplink Shared Channel (PUSCH) and Uplink (UL) Demodulation (DM) – Reference Signal (RS) are by definition uplink symbols.  The examiner notes that according to Para 103 of Lee, the PSS/SSS and PBCH are downlink signals and the symbols they are transmitted on are downlink symbols.  Fig. 15 of Lee consists of separate uplink and downlink symbols and illustrates Time Division Duplexing (TDD), which is also half-duplex.
Ren discloses something Lee does not explicitly disclose: if TDD communication is performed (Para 54 describes TDD communication), the control section does not perform the uplink data transmission in a predetermined time after the downlink signal (Fig. 1 GP symbol Para 16 “the last symbol of the last downlink-only subframe in Para 29 63 “one symbol 112 is used for a guard period (Guard Period, GP)” Neither uplink nor downlink is performed in a guard period.  The guard period consists of one symbol, a predetermined amount of time.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to construct a terminal comprising: a receiver that receives information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH); and a processor that does not perform transmission of an uplink data in the symbols when a time interval, in which the uplink data is scheduled, overlaps the symbols, wherein, if time-division duplexing communication is performed, the processor does not perform the uplink data transmission in a predetermined time after the downlink signal.  The motivation is to allow for the small delay that occurs in all devices when switching between uplink and downlink, as was well-known to one of ordinary skill in the art at the time the invention was effectively filed, for an example see Microwave Link Page 3/3 “The switch from transmit to receive incurs a delay.”
Microwave Link discloses something neither Lee nor Ren explicitly discloses, TDD correspond to half-duplex communications (Page 2/3 “Time-division duplexing (TDD) is a method for emulating full-duplex communication over a half-duplex communications link”)
The examiner notes that since full-duplex transmits uplink and downlink simultaneously, and since both half-duplex and time-division duplex transmit uplink and downlink at separate times, time-division duplex is by definition half-duplex. 
Page 2/3).
Regarding Claim 8, Lee discloses the receiver receives information indicating a periodicity of the downlink signal (Para 114 “The PSS and/or the SSS may be present, for example in subframes 0 and/or 5, and/or may be present in every radio frame” Para 115 “The PBCH may be provided and/or transmitted in subframe 0 of a radio frame (e.g. each radio frame) and may be repeated (e.g., in consecutive radio frames...” Para 486.  The PBC and synchronization signals may be repeated periodically in frames or certain subframes.  Information about the PBC and synchronization signals may be received by the terminal.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed for the receiver to receive information indicating a periodicity of the downlink signal.  The motivation is to prevent interference between uplink and downlink signals as taught by Lee (Para 90 91)
Regarding Claim 10, Lee discloses a radio communication method for a terminal (Fig. 22 Para 420) comprising:
receiving information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH) (Fig. 22 Para 420 443 456 486 as explained above); and
not performing transmission of an uplink data in the symbols when a time interval, in which the uplink data is scheduled, overlaps the symbols (Fig. 15 Fig. 22 Para 91 129 196 420 as explained above)
Ren discloses if TDD communication is performed, the control section does not perform the uplink data transmission in a predetermined time after the downlink signal (Fig. 1 GP symbol Para 16 29 54 63 as explained above)
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to receive information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH); and not perform transmission of an uplink data in the symbols when a time interval, in which the uplink data is scheduled, overlaps the symbols, wherein, if time-division duplexing communication is performed, the processor does not perform the uplink data transmission in a predetermined time after the downlink signal.  The motivation is to allow for the small delay that occurs in all devices when switching between uplink and downlink, as was well-known to one of ordinary skill in the art at the time the invention was effectively filed, for an example see Microwave Link Page 3/3 “The switch from transmit to receive incurs a delay.”
Page 2/3)
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to receive information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH); and not perform transmission of an uplink data in the symbols when a time interval, in which the uplink data is scheduled, overlaps the symbols, wherein, if half-duplex communication is performed, the terminal does not perform the uplink data transmission in a predetermined time after the downlink signal.  The motivation is to emulate a full-duplex system over a half-duplex communications link as taught by Microwave Link (Page 2/3).
Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic (US 2016/0119948 A1) in view of Lee et. al. (US 2016/0330011 A1) and in further in view of Ren et. al. (US 2018/0295220 A1) and of Microwave Link, “FDD and TDD Explained”
Regarding Claim 12, Damnjanovic discloses a base station (Fig. 9 Para 146) comprising:
a transmitter (Fig. 9 915 Transmitter Para 146) and a receiver (Fig. 9 905 Receiver Para 146)
Lee discloses something Damnjanovic does not explicitly disclose: a base station that transmits information (Fig. 1 114a 114b Fig. 3 140 Node-B Para 37 39 57) indicating symbols of a downlink signal, including a synchronization signal and a Fig. 22 Para 420 443 456 486 as explained in claim 7 above.)
and
a base station that does not perform reception of an uplink data in the symbols when a time interval, in which the uplink data is scheduled, overlaps the symbols (Fig. 15 Fig. 22 Para 91 129 196 420 as explained in claim 7 above.  If the terminal does not transmit uplink data, the base station cannot receive uplink data)
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to construct a base station comprising: a transmitter that transmits information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH); and a receiver that does not perform reception of an uplink data in the symbols when a time interval, in which the uplink data is scheduled, overlaps the symbols.  The motivation is to prevent interference between uplink and downlink signals as taught by Lee (Para 90 91)
Ren discloses something neither Damnjanovic nor Lee explicitly discloses: if TDD communication is performed (Para 54), the control section does not perform the uplink data reception in a predetermined time after the downlink signal (Fig. 1 GP symbol Para 16 29 63 as explained in claim 7 above.  If the terminal does not transmit, the base station cannot receive)
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to construct a base station comprising: a transmitter that transmits information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH); and a receiver that Page 3/3 “The switch from transmit to receive incurs a delay.”
Microwave Link discloses something neither Damnjanovic nor Lee nor Ren explicitly discloses, TDD correspond to half-duplex communications (Page 2/3 “Time-division duplexing (TDD) is a method for emulating full-duplex communication over a half-duplex communications link”)
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to construct a base station comprising: a transmitter that transmits information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH); and a receiver that does not perform reception of an uplink data in the symbols when a time interval, in which the uplink data is scheduled, overlaps the symbols, wherein, if half-duplex communication is performed, the uplink data reception is not performed in a predetermined time after the downlink signal.  The motivation is to emulate a full-duplex system over a half-duplex communications link as taught by Microwave Link (Page 2/3).
Regarding Clam 13, Damnjanovic discloses a system comprising a base station and a terminal (Fig. 2 105a Base Station 115a UE Para 99), wherein: the base station Fig. 9 915 Transmitter Para 146) and the terminal comprises: a receiver (Fig. 8 835 Transceiver Para 144); and a processor (Fig. 8 805 Processor Para 144)  
Lee disclose a terminal receiving information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH) (Fig. 22 Para 196 420 443 456 486 as explained above); and
and not performing transmission of an uplink data in the symbols when a time interval, in which the uplink data is scheduled, overlaps the symbols (Fig. 15 Fig. 22 Para 91 129 196 420 as explained above)
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to construct a system comprising a base station and a terminal, wherein: the base station comprises: a transmitter that transmits information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH); the terminal comprises: a receiver that receives the information indicating the symbols of the downlink signal, including the synchronization signal and the PBCH; and a processor that does not perform transmission of an uplink data in the symbols when a time interval, in which the uplink data is scheduled, overlaps the symbols.  The motivation is to prevent interference between uplink and downlink signals as taught by Lee (Para 90 91)
Ren discloses something neither if TDD communication is performed (Para 54), the control section does not perform the uplink data reception in a predetermined time after the downlink signal (Fig. 1 GP symbol Para 16 29 63 as explained in claim 7 above.  If the terminal does not transmit, the base station cannot receive)
Page 3/3 “The switch from transmit to receive incurs a delay.”
Microwave Link discloses TDD correspond to half-duplex communications (Page 2/3 “Time-division duplexing (TDD) is a method for emulating full-duplex communication over a half-duplex communications link”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to construct a system comprising a base station and a terminal, wherein: the base station comprises: a transmitter that transmits information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH); the terminal comprises: a receiver that Page 2/3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar, can be reached on 571 272 3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             
/PANKAJ KUMAR/           Supervisory Patent Examiner, Art Unit 2463